People v Castro (2019 NY Slip Op 02108)





People v Castro


2019 NY Slip Op 02108


Decided on March 20, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2016-01594
2016-12317
 (Ind. No. 1152-15)

[*1]The People of the State of New York, respondent,
vLorgio Castro, appellant.


Laurette D. Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Michael J. Brennan of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from (1) a judgment of the County Court, Suffolk County (Barbara Kahn, J.), rendered January 21, 2016, convicting him of rape in the third degree (two counts), sexual misconduct (two counts), and endangering the welfare of a child (two counts), upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court dated October 28, 2016, revoking the sentences of probation previously imposed, upon a finding that he had violated conditions thereof, upon his admission, and imposing sentences of imprisonment and postrelease supervision upon his previous convictions.
ORDERED that the judgment and the amended judgment are affirmed.
The record reveals no circumstances that would warrant, in the interest of justice, disturbing the postrelease supervision portion of the sentences imposed upon the defendant (see People v Prince, 128 AD3d 987, 988; People v Sharpe, 98 AD3d 633, 634; People v McCants, 73 AD3d 1086, 1086; People v Bussey, 67 AD3d 819, 820).
MASTRO, J.P., AUSTIN, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court